Name: 81/874/EEC: Council Decision of 26 October 1981 replacing a member of the Administrative Board of the European Foundation for the improvement of living and working conditions
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-11-10

 Avis juridique important|31981D087481/874/EEC: Council Decision of 26 October 1981 replacing a member of the Administrative Board of the European Foundation for the improvement of living and working conditions Official Journal L 321 , 10/11/1981 P. 0021****( 1 ) OJ NO L 139 , 30 . 5 . 1975 , P . 1 . ( 2 ) OJ NO L 78 , 25 . 3 . 1980 , P . 17 . COUNCIL DECISION OF 26 OCTOBER 1981 REPLACING A MEMBER OF THE ADMINISTRATIVE BOARD OF THE EUROPEAN FOUNDATION FOR THE IMPROVEMENT OF LIVING AND WORKING CONDITIONS ( 81/874/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1365/75 OF 26 MAY 1975 ON THE CREATION OF A EUROPEAN FOUNDATION FOR THE IMPROVEMENT OF LIVING AND WORKING CONDITIONS ( 1 ), AND IN PARTICULAR ARTICLE 6 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 14 MARCH 1980 APPOINTING , FOR THE PERIOD ENDING ON 16 MARCH 1983 , THE MEMBERS OF THE ADMINISTRATIVE BOARD OF THE EUROPEAN FOUNDATION FOR THE IMPROVEMENT OF LIVING AND WORKING CONDITIONS ( 2 ), WHEREAS THE COUNCIL WAS INFORMED ON 12 OCTOBER 1981 THAT A MEMBER ' S SEAT ON THE ADMINISTRATIVE BOARD OF THE ABOVEMENTIONED FOUNDATION IN THE ' GOVERNMENT REPRESENTATIVES ' CATEGORY HAD BECOME VACANT AS A RESULT OF THE RESIGNATION OF MR BRUN , HAVING REGARD TO THE NOMINATION SUBMITTED ON 12 OCTOBER 1981 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR BERNARD BOYER IS HEREBY APPOINTED A MEMBER OF THE ADMINISTRATIVE BOARD OF THE EUROPEAN FOUNDATION FOR IMPROVEMENT OF LIVING AND WORKING CONDITIONS IN PLACE OF MR BRUN FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE , WHICH RUNS UNTIL 16 MARCH 1983 . DONE AT LUXEMBOURG , 26 OCTOBER 1981 . FOR THE COUNCIL THE PRESIDENT CARRINGTON